Case: 3:21-cr-00001-SLO Doc #: 8 Filed: 09/15/21 Page: 1 of 1 PAGEID #: 10

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

United States of America,
‘Plaintiff, Case 3:21-cr-1

-VS- Magistrate Judge Ovington

Lezley Bocock,

Defendant.

ORDER

On oral motion.of the United States in open court, pursuant to the plea agreement of the
parties and Fed. R. Crim. P. 7(e), and with the Defendant’s consent, the charge of Possession of
Drugs, in violation of Title 21 of the United States Code, Section 844, made in Count 1 of the
Information, is hereby AMENDED to charge Possession of Drug Paraphernalia, a violation of

the Ohio Revised Code, Section 2925.14 (C)(1).

IT IS SO ORDERED.

sae ‘fol (ae 2 Lage
Sharon L. Ovington
He Cinnt~__

United States Magistrate Judge
sistant United States Attorney

 
 
